Title: To George Washington from Lieutenant General Rochambeau, 12 July 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


					
						
							Monsieur.
							A Newport, rhode-island. 12 juillet. 1780
						
						Les ordres du roy mon maitre m’ammenent aux ordres de votre excellence, j’y arrive avec toute La Soumission tout Le zele et toute La

veneration que j’ai pour votre personne et pour Les talents distingués que vous montrez a Soutenir une guerre a jamais memorable.
						Depuis Le depart de Mr De La Fayette, il nous est arrivé beaucoup de contradictions. Le Depart de Mr De Guichen avoit degarni Le Port de Brest de vaisseaux de Transport. Les ordres ont été donnés des Le mois de Fevrier de Les remplacer par des convois du Havre, de St. Malo, et de Bordeaux. Les deux premiers ports ont été bloqués par une petite escadre Anglaise, celui de Bordeaux a eu Les memes vents contraires qui nous ont retenu si longtemps en rade. Le roy s’est decidé a me faire partir avec une premiere division, dans Laquelle j’emmenerois tout ce qu’il seroit possible d’embarquer a Brest. La Marine royale m’a aidé de tous ses moyens, et nous sommes parvenus a etre en rade Le 14. avril, avec 5. mille hommes, artillerie de campagne, artillerie de Siege et autres effets en proportion. Les vents contraires ne nous ont permis de sortir que Le 2. may, et pour Les details de notre route, permettez moi pour ne pas allonger cette Lettre de vous prier de Lire copie du compte que j’en rends aux ministres de France, cy joint. No 1.
						Nous voila, Monsieur, arrivés a vos ordres. j’y ai reçu Les differentes Lettres du 19, 23 may et 23 juin de Mr De la Fayette. Les circonstances du retour de Clinton et d’Arbuthnot ayant changé depuis Les premieres, je Suivray Les derniers ordres que vous m’adressez par celle du 20. juin et m’occupe de mon debarquement a Newport dans rhodeisland. Le Ch. de Ternay a desiré qu’en attendant Le moment ou nous pourrons operer, nous nous soutenions respectivement dans ce poste ci. J’y vais camper Newport derriere moi occupant toute La pointe de l’isle du coté de L’ennemi, Le Ch. de Ternay mouille dans Le port et va etablir un poste et des batteries dans l’isle de Connenicut. Dans cette position, nous y defierons toutes Les forces Anglaises. Un Long sejour en rade a Brest, une Longue traversée nous à donné bien des maladies, mais fort peu de dangereuses, et trois semaines de sejour a terre nous Les rendra sains et bien portans. Dans Le meme temps, je m’occupe avec Mr De Corny, qui d’apres Les ordres de votre excellence a fait tous Les preparatifs qu’il a pu, a faire arriver Les Chariots pour Les vivres, pour Les bagages Les chevaux pour monter quelques officiers, et s’il est possible du moins, une centaine de houzards de Lauzun, et j’espere que dans un mois, nous serons en etat d’operer suivant Les ordres de votre excellence. Dans cet intervale, j’espere que La 2de division de France sera arrivée, ou que nous aurons du moins nouvelle de son depart. Le roy m’a charge personnellement d’assurer votre excellence qu’il secourrira ses alliés de tout son pouvoir, que cette avant-garde cy sera soutenue de toute sa puissance, et La preuve La plus forte que je puisse vous en donner, est, que toute L’armée etoit prete a embarquer a Brest Le 1er d’avril, si Les vaisseaux de transport eussent eté en assez grand nombre, que Lors de mon depart, Mr du Chaffault etoit en rade

avec beaucoup de vaisseaux et que L’on n’attendoit que L’arrivée du convoy de Bordeaux pour nommer La 2de escadre qui escortera La 2de division. il est superflu de dire a votre excellence que japporte Les fonds pour payer argent comptant tout ce qui sera necessaire a L’armée du roy, et qu’elle y vivra en aussi bonne discipline que sous Les murs de Paris. Le General Heath m’a rejoint ce matin ici. Je trouve ceci fort degarni de toutes especes de provisions, et Les habitants y etoient toujours en crainte d’y voir revenir L’ennemi. Le General heath a envoyé partout dans Le Continent faire part de notre arrivée, de La discipline que nous tiendrons et du payement en argent comptant, je ne doute pas que d’ici a quelques jours, il ne s’etablisse ici un marché abondant, je joins a cette Lettre copie de mes instructions, meme de mon instruction secrette ne voulant avoir aucun secret pour mon General. Je suis avec respect, Monsieur, de votre Excellence, Le tres humble et tres obeissant Serviteur.
						
							Le comte de Rochambeau
						
					
					
						Je joins ici L’ordre de Bataille de cette iere division.
					
				